DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The present Supplemental Non-Final Action is being generated based on a further rejection of claim 12 under 35 USC § 112 – Second Paragraph because of its dependency upon rejected claim 11.

Claim Objections
Claims 7 and 12 are objected to because of the following informalities:

For claim 7:
In line 1, expand acronym “IR” and expand the acronym by parenthesis.

For claim 12:
In line 5, it appears that it should be “and non-febrile” instead of “afebrile”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 6, 7, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 4:
In line 4, “the core body temperature” lacks of antecedent basis.
In line 4, it is unclear whether it should be “based on the at least one feature” as per previous recitation of “at least one feature”.

For claim 6:
In line 1, it is unclear whether it should be “based on the at least one feature” as per previous recitation of “at least one feature”.

For claim 7:
In lines 2-3, “the image capturing the visible light spectrum” lacks of antecedent basis.
In line 3, “the offset” lacks of antecedent basis.

For claim 11:
In line 2, it is unclear whether it should be “based on the at least one feature” as per previous recitation of “at least one feature”.

For claim 12:
This claim is also rejected as it depends upon rejected claim 11.

For claim 13:
In line 1, it is unclear whether it should be “based on the at least one feature” as per previous recitation of “at least one feature”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent Application Publication No. 2016/0113517) in view of Godwin et al. (US Patent Application Publication No. 2019/0251398).

Regarding claim 1, Lee teaches a thermal sensing device (Figs. 1-2, 23), comprising:
a plurality of sensors (sensor module 2340 which incorporates a plurality of sensors) including at least one of an infrared sensor for capturing infrared data from a biological subject (in Fig. 2, temperature sensor 170a is also an infrared sensor [Paragraphs 101, 110], as well as within sensor module 2340 comprises infrared [Paragraph 246]) and an imaging sensor for capturing a [(camera 180a in Fig. 2 captures images from objects including arteries as in Fig. 5 [Paragraph 110]);
a display for providing a diagnostic output about the biological subject (display 150 in Fig. 1 [Paragraph 57], as well as display 2360 in Fig. 23 [Paragraph 249]); and
a processor operably connected for computer communication with the plurality of sensors and the display (processor 120 [Fig. 1] and processor 2310 in Fig. 23), wherein the processor:
identifies at least one feature in the [(the acquired images are identified as focused and well acquired  [Paragraph 194]);
determines the diagnostic output based on the infrared data corresponding to the at least one feature (it is determined the temperature of the subject as in step 940 in Fig. 9 [Paragraph 206]); and
controls the display to provide the diagnostic output (acquired temperature is displayed [step 945]).
However, Lee does not explicitly mention thermal [image]; [identifies at least one feature in the thermal image] using a machine learning process.
Godwin teaches, in a similar field of endeavor of neural systems, the following:
thermal [image]; [identifies at least one feature in the thermal image] using a machine learning process (in the disclosed system of Fig. 3, thermal images are used for the determination of features in said images via neural networks using regression model [abstract | Paragraphs 5-6, 30, 53-54, 59, 67, 78]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural system (as taught by Lee) by using machine learning on thermal images (as taught by Godwin) for the purpose of properly interpreting and analyzing data acquired from thermal images (Godwin – Paragraph 3).

Regarding claim 2, Lee further teaches the thermal sensing device of claim 1, wherein the diagnostic output is at least one of a core body temperature of the biological subject, a febrile or non-febrile classification of the biological subject, or a medical diagnosis of the biological subject (how good or bad the temperature of the object is being determined and informed to the users [Paragraph 206]).

Regarding claim 3, Lee in view of Godwin further teaches the thermal sensing device of claim 1, including a visual imaging sensor operably connected for computer communication to the processor, the visual imaging sensor offset from the imaging sensor for capturing an image with a visible light spectrum (as shown in Lee, the type of images is different from the type of images in Godwin. Hence, the images in Lee acquires images with visible spectrum).

Regarding claim 4, Lee in view of Godwin further teach the thermal sensing device of claim 1, wherein the machine learning process includes an artificial neural network and includes a neural network database operably connected for computer communication to the processor, wherein the processor determines the core body temperature based on the feature identified in the thermal image using a regression model from the neural network database (since in Lee the temperature is determined from the images, a person having ordinary skills in the art would recognize that in the disclosed system of Fig. 3, in Godwin, thermal images are used for the determination of features in said images via neural networks using regression model for the determination of the temperature as in Lee, including a core temperature [Godwin: abstract | Paragraphs 5-6, 30, 53-54, 59, 67, 78]).

Regarding claim 5, Godwin further teaches the thermal sensing device of claim 1, wherein input thermal images of a plurality of febrile biological subjects and non-febrile biological subjects were provided as data inputs to the machine learning process and the input thermal images were obtained at (1) various acclimation times, distances or emotional states for the febrile biological subjects and non-febrile biological subjects, or (2) at different ambient temperatures (a person having ordinary skills in the art would recognize that neural systems receive several rounds of information as inputs, hence the thermal images are being previously inputted for determining when a subject has fever. Thus, it is further disclosed that different images are inputted from different environments for a determination of a current environment [Paragraph 67]).

Regarding claim 6, Godwin further teaches the thermal sensing device of claim 1, wherein the feature is a plurality of physiological structures determined using a segmentation model which identifies areas of interest in the thermal image (segmentation is used for determining areas of interest in the identification of features on acquired images for the determination of features [Paragraphs 41, 63, 98, 101]).

Regarding claim 7, Lee further teaches the thermal sensing device of claim 6, including corresponding IR data for each physiological structure by matching the thermal image with the image capturing the visible light spectrum based on the offset between the imaging sensor and the visual imaging sensor (in the determination of abnormalities on the acquired images, image in Fig. 5 illustrates subject’s interior tissues (equivalent to thermal images) and external images of the subject (as in Fig. 4), for matching and identifying the region of interest for determining the temperature as un Fig. 14A).

Regarding claim 8, Lee further teaches the thermal sensing device of claim 1, wherein the processor controls the display to output the diagnostic output and the thermal image (acquired temperature is displayed [step 945]).

Regarding claims 9-13, 15, these claims are rejected as applied to claims 1-2, 4-6, 8.

Regarding claim 14, Lee further teaches the computer-implemented method of claim 9, wherein the at least one image is a facial image that includes both eyes of the biological subject, which is a human being (as in Figs. 4-5, eyes of the patient are included in the images).

Regarding claim 16, Lee teaches a device for biological data measurement (Figs. 1-2, 23), comprising:
a plurality of sensors for measuring biometric data about a biological subject (in Fig. 2, temperature sensor 170a is also an infrared sensor [Paragraphs 101, 110], as well as within sensor module 2340 comprises infrared [Paragraph 246]); and
a processor operably connected for computer communication to the plurality of sensors (processor 120 [Fig. 1] and processor 2310 in Fig. 23), wherein the processor is operable to receive the biometric data from the plurality of sensors (as in Fig. 23, inputs from the sensors 2340 are provided to processor 2310), [(it is determined the temperature of the subject as in step 940 in Fig. 9 [Paragraph 206]) [.
However, Lee does not explicitly mention identify multiple physiological structures of the biological subject, derive biological data associated with each physiological structure of the multiple physiological structures; [physiological structure of the multiple physiological structures.
Godwin teaches, in a similar field of endeavor of neural systems, the following:
identify multiple physiological structures of the biological subject, derive biological data associated with each physiological structure of the multiple physiological structures; [(in the disclosed system of Fig. 3, thermal images are used for the determination of features in said images via neural networks using regression model which, as a person having ordinary skills in the art would identify, receives and processes several data information at different times in order to learn and proceed based on the statistic of the previous data, hence said several inputs being the physiological structures of the subject [abstract | Paragraphs 5-6, 30, 53-54, 59, 67, 78]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural system (as taught by Lee) by identifying multiple physiological structures (as taught by Godwin) for the purpose of properly interpreting and analyzing data acquired from thermal images (Godwin – Paragraph 3).

Regarding claim 17, Lee in view of Godwin further teach the device of claim 16, wherein the plurality of sensors includes an infrared sensor for capturing infrared data (in Lee, in Fig. 2, temperature sensor 170a is also an infrared sensor [Paragraphs 101, 110], as well as within sensor module 2340 comprises infrared [Paragraph 246]) and an imaging sensor for capturing a thermal image of the biological subject (in Godwin, in the disclosed system of Fig. 3, thermal images are used for the determination of features in said images via neural networks using regression model [abstract | Paragraphs 5-6, 30, 53-54, 59, 67, 78]).

Regarding claim 18, Lee in view of Godwin further teach the device of claim 17, including a display operably connected for computer communication to the processor, wherein the processor controls the display to output the diagnostic output and the thermal image (in Lee, acquired temperature and images are displayed [step 945]).

Regarding claim 19, Lee in view of Godwin further teach the device of claim 16, including a neural network database operably connected for computer communication to the processor, wherein the processor determines a core body temperature based on the multiple physiological structures of the biological subject using a regression model from the neural network database (since in Lee the temperature is determined from the images, a person having ordinary skills in the art would recognize that in the disclosed system of Fig. 3, in Godwin, thermal images are used for the determination of features in said images via neural networks using regression model for the determination of the temperature as in Lee, including a core temperature [Godwin: abstract | Paragraphs 5-6, 30, 53-54, 59, 67, 78]).

Regarding claim 20, Lee in view of Godwin further teach the device of claim 16, wherein the processor identifies a febrile status of the biological subject based on the multiple physiological structures of the biological subject (in Godwin, since multiple physiological structures are inputted into the neural network [abstract | Paragraphs 5-6, 30, 53-54, 59, 67, 78], the febrile status is shown in Lee as in Fig. 14B at status 1450).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 23, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633